                                         Case 5:18-md-02827-EJD Document 598 Filed 01/28/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7                              NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     IN RE APPLE INC. DEVICE                           Case No. 18-md-02827-EJD
                                         PERFORMANCE LITIGATION
                                  10                                                       ORDER RE CORPORATE
                                                                                           CLAIMANTS; SETTING HEARING
                                  11                                                       DATE FOR MOTION FOR FINAL
                                                                                           APPROVAL AND MOTION FOR
                                  12                                                       ATTORNEYS’ FEES, EXPENSES AND
Northern District of California
 United States District Court




                                                                                           SERVICE AWARDS
                                  13

                                  14
                                              The Court has reviewed the parties’ Joint Status Report In Support of Final Settlement
                                  15
                                       Approval (Dkt. No. 596) and orders as follows.
                                  16
                                              1.      Plaintiffs’ Motion for Final Approval and Motion for Attorneys’ Fees, Expenses,
                                  17
                                       and Service Awards is scheduled for 1:00 p.m. on February 17, 2021.
                                  18
                                              2.      The Court has considered the parties’ respective position regarding the attestation
                                  19
                                       requirement for corporate claimants. The parties agree that corporate and non-natural-person
                                  20
                                       claimants may satisfy the attestation requirements by having an authorized representative (who has
                                  21
                                       personal knowledge and/or conducted an appropriate inquiry) complete the attestation using a
                                  22
                                       spreadsheet template. Id. at 6. However, the parties disagree as to “whether outside counsel (or
                                  23
                                       an individual employed by a third-party claims filing firm) can execute the required attestation on
                                  24
                                       behalf of a corporate claimant.” Id. At present, there are 164,053 claims submitted by
                                  25
                                       corporations that have not been approved because the attestations were signed by outside counsel
                                  26
                                       (or an individual employed by a third-party claims filing firm).
                                  27
                                              The Court concludes that the representations by outside counsel (or an individual
                                  28
                                       ORDER RE CORPORATE CLAIMANTS; SETTING HEARING DATE
                                         Case 5:18-md-02827-EJD Document 598 Filed 01/28/21 Page 2 of 3




                                   1   employed by a third-party claims filing firm) are inadequate to satisfy the attestation requirement.

                                   2   The attestation requirement is a key provision of the settlement. Apple maintained throughout this

                                   3   litigation that the performance management feature at issue did not affect every device; “the

                                   4   feature was only activated in certain circumstances when the device was at risk of unexpectedly

                                   5   shutting down based on temporary factors.” Id. at 7. Furthermore, even if the feature was

                                   6   activated, not all users noticed a performance impact. Id. The parties’ negotiated, and this court

                                   7   approved, a requirement that every individual claimant attest, under penalty of perjury, that they

                                   8   experienced diminished performance on their device after running a relevant iOS version.

                                   9   Corporate claimants must be held to the same requirement as individual claimants. Accordingly,

                                  10   corporate claimants must submit an attestation signed by an authorized representative, such as a

                                  11   corporate information technology professional or in-house counsel, who is employed by the

                                  12   corporation and has personal knowledge after reasonable investigation. Enforcing the attestation
Northern District of California
 United States District Court




                                  13   requirement in this manner is consistent with standard practice for corporations when providing

                                  14   deposition testimony or verifying interrogatory responses, which “must be signed by the person

                                  15   answering the interrogatory, not only by the party’s attorney.” Villareal v. El Chile, Inc., 266

                                  16   F.R.D. 207, 211 (N.D. Ill. 2010) (citing Hindmon v. Nat’l-Ben Franklin Life Ins. Corp., 677 F.2d

                                  17   617, 619 (7th Cir. 1982)); see also Perdana Capital Inc. v. Chowdry, 2010 WL 11475933, at *4

                                  18   (N.D. Cal. Sept. 2, 2010) (“under Rule 33(b)(1)(B), only an ‘officer or agent’ of a corporate party

                                  19   may execute the verifications for that party’s interrogatory responses); Aaron v. Dickinson, 2006

                                  20   WL 734881, at *2 (E.D. Cal. Mar. 23, 2006) (“the answering party is required to sign the

                                  21   interrogatory answer or provide a verification that the answer is true and correct”). Neither

                                  22   Plaintiffs nor the corporate claimants have explained why an authorized corporate representative

                                  23   cannot sign the attestation.

                                  24          The Settlement Administrator is directed to, at this time, reject the 164,053 claims

                                  25   submitted by corporations that are not accompanied by attestations signed by outside counsel (or

                                  26   an individual employed by a third-party claims filing firm). Claims rejected on this basis may be

                                  27   resubmitted to the Settlement Administrator with an attestation signed by an authorized

                                  28
                                       ORDER RE CORPORATE CLAIMANTS; SETTING HEARING DATE
                                         Case 5:18-md-02827-EJD Document 598 Filed 01/28/21 Page 3 of 3




                                   1   representative, such as a corporate information technology professional or in-house counsel, who

                                   2   is employed by the corporation and has personal knowledge after reasonable investigation. The

                                   3   deadline for resubmissions is February 8, 2021.

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: January 28, 2021

                                   7

                                   8
                                                                                                  EDWARD J. DAVILA
                                   9                                                              United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       ORDER RE CORPORATE CLAIMANTS; SETTING HEARING DATE
